Citation Nr: 9934530	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In the veteran's February 1998 substantive appeal, he 
indicated that he wanted to appear personally at a hearing 
before a member of the Board.  He also stated that he wanted 
to appear personally before regional office personnel in 
Cleveland, Ohio.  The RO scheduled him for an RO hearing in 
April 1998.  An April 1998 report of contact shows that the 
veteran had a heart attack, and that his hearing should be 
postponed for 60 days.  The veteran's hearing was re-
scheduled for June 1998.  After the veteran requested that 
this hearing be postponed, another hearing was scheduled for 
January 1999.  Apparently, the veteran did not appear, and he 
did not contact the RO.  However, the veteran's 
representative in February 1999 requested that he be 
contacted to ascertain if he still desires a hearing.  Thus, 
this case is REMANDED to the RO for the following action:

The veteran should be contacted to 
ascertain if he would like to appear at a 
hearing either before a Travel Board 
member or an RO hearing officer.  If he 
indicates that he still desires a 
hearing, the RO should afford him one.  
If he indicates that he no longer desires 
a hearing, or if he cannot be contacted 
within 30 days, his appeal should be 
returned to the Board for adjudication.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action of the veteran is 
required until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












